DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

Response to Amendment
The Amendments, filed on 02/03/2022, have been received and made of record. In response to the most recent Office Action, dated 10/04/2021, claims 1-7, 9-14, 16-18 and 20 have been amended, claim 21 has been added and claim 15 has been cancelled.

Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a synchronization circuit connected to the second node and wherein the synchronization circuit comprising an alternate clock generator that is operable to cause the first and the second control signals to be output when a predetermined current level is not detected at the Claims 2-9 and 21 depend upon claim 1. 

Regarding claim 10, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests based on a determination that the current level is greater than a predetermined current level, synchronizing the switching between the first and second states by using an alternate clock signal output from an alternate clock generator to cause the first control signal and the second control signal to be output to control the current flows from the input terminal to the output terminal, wherein: the first and the second control signals are synchronized and complementary. Claims 11-14 and 16-17 depend upon claim 10. 

Regarding claim 18, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests based on a determination that the current level is greater than a predetermined current level, synchronizing the switching between the first and second states that uses an alternate clock signal output from an alternate clock generator to cause the first control signal and the second control signal to be output to control the current flows from the input terminal to the output terminal, wherein: the first and the second control signals are synchronized and complementary. Claims 19 and 20 depend upon claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang (US 9917517) teaches a switched tank converter that comprises a plurality of flying resonant tanks. Jiang teaches the overall circuit design in Figure 1 through Components Q1, Q2, 102, Q5 and Q6. Jiang teaches a control logic circuit that is set to control the switches based on the resonance frequency of the resonant tanks. Jiang fails to teach having the control circuit connected to the second node as recited in claim 1 and fails to teach the monitoring of the current level and based on that monitored value, using an alternate clock to generate complementary and synchronized clock signals as recited in claims 1, 10 and 18. Secondary references were considered as providing a modification however such a modification would alter the use of Jiang as the switching sequences in Jiang are based on a resonance frequency. 
Lin (US 2020/0161968) teaches a charge pump circuit that comprises a frequency control circuit. Lin was the closest reference that could be located in teaching receiving a feedback value from a charge pump node and generating a result that is outputted to a clock generator which is seen in Figure 2. Lin teaches a flying capacitor and a control circuit connected to the flying capacitor. Lin, however, fails to teach the proper switching configuration, the inductance that is connected in series with the capacitance and also fails to teach monitoring the current and rather teaches monitoring the voltage. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         

	/THIENVU V TRAN/                                            Supervisory Patent Examiner, Art Unit 2839